Use TabCase
        key 1:21-cr-00461-RCL
            to move from field Document
                               to field on3this form.
                                             Filed 07/14/21 Page 1 of 1
NOTICE OF APPEARANCE IN A CRIMINAL CASE



                                   CLERK’S OFFICE
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                               WASHINGTON, D.C. 20001


UNITED STATES OF AMERICA


        vs.                                         Criminal Number 1:21-cr-00461-RCL


Devlyn Thompson
            (Defendant)




TO:      ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT I APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.


I AM APPEARING IN THIS ACTION AS:              (Please check one)


 9       CJA                9■     RETAINED          9      FEDERAL PUBLIC DEFENDER



                                                                 (Signature)



                                           PLEASE PRINT THE FOLLOWING INFORMATION:

                                          Thomas Anthony Durkin (IL0050) (IL Bar No. 697966)
                                                         (Attorney & Bar ID Number)
                                          Durkin & Roberts
                                                                (Firm Name)

                                          515 W. Arlington Pl.
                                                              (Street Address)

                                          Chicago, IL 60614
                                           (City)                (State)          (Zip)

                                          312-981-0123
                                                             (Telephone Number)
